EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Varrenti on 2/17/2022.

The application has been amended as follows: 
In claim 31, the last two lines, please change “the first pixels” to “the pixel kernel”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 incorporates allowable subject matter.  Claims 8 and 35 contain allowable subject matter regarding the generated bit descriptor being based on the claimed comparison, and determining disparity values with difference in locations of first ones of the first pixels that were used to generate the bit descriptor as claimed, and the claimed second pixels, the disparity values including the values as claimed, generating the claimed th paragraph/ 112(f)) of the means for generating the claimed post-mask descriptor based on application of the claimed concatenation mask to a pre-mask descriptor, the post mask descriptor to map intensity of first pixels of a pixel kernel of a first image to a bit string, the descriptors having the claimed number of bits different from each other, means for determining in circuit with means for generating, the means for determining to determine disparity values as claimed, and means for aggregating in circuit with the means for determining, the means for aggregating to generate a disparity map as claimed, and cause a stereo image to be generated as claimed.  Claim 29 contains allowable subject matter regarding determining the disparity values as claimed, the claimed first disparity value determined by determining the claimed sum, and claiming the claimed sum to an integer, generating a disparity map as claimed and representative of the differences in the location of the pixels, and in response to the claimed determining, generating a stereo image based on the first and the second pixel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        2/17/2022